





Exhibit 10.1




May 15, 2017
Mr. William C. Cobb
c/o H&R Block, Inc.
One H&R Block Way
Kansas City, Missouri 64105
Re: Letter Agreement Regarding Retirement and Transition
Dear Bill:
On behalf of the Board of Directors (the “Board”) of H&R Block, Inc. (“Block”)
and on behalf of H&R Block Management, LLC (the “Company”), we acknowledge that
we shall treat your execution of this letter as your notice of retirement as the
President and Chief Executive Officer of Block, as a director of Block and as an
employee of the Company or its applicable affiliate, all effective July 31, 2017
(the “Retirement Date”). We accept such notice of retirement with appreciation
of your efforts on behalf of Block.
Through the Retirement Date you will: (a) continue in your full time employment
with the Company subject to the terms of the Employment Agreement among you, the
Company and Block dated April 27, 2011, as amended, which will remain in full
force and effect, (b) provide good faith assistance to Block and its
subsidiaries and affiliates in the effective transition of your job
responsibilities to Thomas A. Gerke, who will assume the role of President and
Chief Executive Officer (on an interim capacity) effective August 1, 2017, and
(c) upon request, provide reasonable assistance to the Board, including any
committee appointed by the Board, in its search for a new permanent Chief
Executive Officer.
If you remain employed through the Retirement Date in compliance with the terms
hereof (or as otherwise provided by the Employment Agreement), then you will be
eligible for a pro-rated annual bonus under the Amended and Restated H&R Block
Executive Performance Plan for the fiscal year ending April 30, 2018 (“fiscal
2018”) as set forth on Exhibit A hereto (your “2018 Bonus”). You will not be
eligible to participate in Block’s long-term equity-based incentive compensation
program grants made for fiscal 2018. The Company will pay or reimburse you for
reasonable attorney’s fees incurred by you in the negotiation and execution of
this letter agreement, in an amount not to exceed $15,000 in the aggregate.





--------------------------------------------------------------------------------





If you are in agreement with the foregoing, please countersign below.


Very truly yours,
H&R Block Management, LLC
H&R Block, Inc.
By: /s/ Thomas A. Gerke
Name: Thomas A. Gerke
Title: General Counsel and Chief Administrative Officer
By: /s/ Robert A. Gerard
Name: Robert A. Gerard
Title: Chairman of the Board
 
 
Acknowledged and agreed as of the date first set forth above:
 
/s/ William C. Cobb
William C. Cobb
 






--------------------------------------------------------------------------------







EXHIBIT A


Fiscal 2018 Bonus
The amount of your 2018 Bonus, if any, will be determined by the Compensation
Committee of the Board based on the actual level of achievement of the
performance goals for fiscal 2018, which are expected to be adopted by the
Compensation Committee in June 2017, and will be pro-rated based on a formula,
the denominator of which will be three hundred sixty-five (365) and the
numerator of which will be ninety-two (92), the number of days you will be
employed by the Company or its applicable affiliate during fiscal 2018. Your
2018 Bonus, if earned, will be payable in calendar year 2018 when annual short
term incentive bonuses for fiscal 2018 are paid to other senior executive
officers of the Company.







